718 S.E.2d 156 (2011)
STATE
v.
Jose Guadalupe SALINAS.
No. 401A11-1.
Supreme Court of North Carolina.
October 18, 2011.
Jess D. Mekeel, Assistant Attorney General, for State of North Carolina.
Barbara S. Blackman, Assistant Appellate Defender, for State of North Carolina.
Philip E. Berger, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 14th of October 2011 by State of NC for Extension of Time to File Brief:
"Motion Dismissed as Moot by order of the Court in conference, this the 18th of October 2011."